Petition for Writ of Mandamus Denied and Opinion filed August 15, 2002








Petition for Writ of Mandamus Denied and Opinion filed
August 15, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00790-CV
____________
 
IN RE JOSE ANSELMO GARCIA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On August 6, 2002, relator filed a petition
for writ of mandamus in this Court seeking to compel the Judge of the 248th
District Court to rule on his motion to furnish him a copy of his trial
record.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002);  see also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed August 15, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).